DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 9-11, 14, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (US 2008/0262849 A1, “Buck”).
As to claims 1, 11, 20, Buck discloses a method (Fig. 6), comprising: 
receiving, at an information handling device (speech recognition unit 102), a signal emitted by a device of at least one user and that is located at a position of the at least one user (radio receivers 104 of the speech recognition unit 102 receives control signals emitted by a mobile device 108 carried by a user, para. 0025; Fig. 6, step 602); 
identifying, using the information handling device and based upon the signal emitted by the device, the position of the at least one user in a space with respect to the information handling device (control signals indicate a location of the user to the speech recognition unit 102, para. 0025; speech recognition process uses information of the control signal to determine the position of the user associated with the mobile device, para. 0035; Fig. 6, step 604); and 
focusing, based upon identification of the position and prior to receiving voice input to activate a digital assistant (speech recognition unit 102 may be a stationary unit in a room, a vehicle, part of an entertainment system, etc., para. 0021) from the at least one user, a microphone beam on the position (based on the determined position of the user, a speech detection process adjusts the input array to aim a directional input of the input array towards the position of the user in order to beamform speech signals, para. 0036-0037; Fig. 6, step 606).
As to claims 4, 14, Buck discloses: comprising optimizing, based on the focusing, processing of the voice input by filtering out extraneous voice input received from other positions in the space (microphone array and signal processing may be adjusted by adapting beamforming and signal filtering based on the direction of wanted audio signals, para. 0037, 0040).
As to claims 6, 16, Buck discloses: comprising optimizing, based upon the focusing and based on a user profile, the processing of the voice input (speech recognition settings are adjusted based on the identity of the user, para. 0033, and based on the position of the user, para. 0036).
As to claim 9, Buck discloses: identifying a task attempting to be performed by the at least one user (a voice controlled operation is performed based on the content of the recognized speech signal, e.g. “louder” increases the volume of an audio system operated by voice control, para. 0028).
As to claims 10, 19, Buck discloses: wherein the focusing comprises focusing the microphone beam on the position associated with each of the at least one users involved in the performance of the task (speech detection device is adjusted based on the determined position of the user who uttered the speech command; Fig. 7, step 712, para. 0028; Fig. 8, step 808; using beamforming, para. 0037, 0040).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Hart et al. (US 2012/0062729 A1, “Hart”).
Buck differs from claims 3, 13 in that it does not disclose: wherein the identifying the position further comprises identifying the position using at least one sensor selected from the group consisting of a camera sensor and a microphone. 
Hart teaches determining a relative position of an active user using image capture elements 304 and/or audio capture elements 314, 316 in order to beamform speech signals of an active user (para. 0044).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buck with the above teaching of Hart in order to provide more accurate beamforming and speech recognition.
As to claim 21, Buck in view of Hart discloses: determining, using at least one sensor, an identity of the at least one user (Hart: user may be identified through visual or audio recognition, or biometrics, para. 0027, 0064, claim 9).
Claim(s) 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Chengalvarayan (US 2016/0035346 A1).
Buck differs from claims 7, 17 in that it does not disclose: further comprising identifying, based upon a determined identity of the user, a characteristic associated with the user, wherein the characteristic corresponds to at least one of: an age of the user and a gender of the user.
Chengalvarayan teaches using speaker-specific parameters from a user profile, such as pitch, gender, age, etc., to perform speech recognition from the speaker (Fig. 4, para. 0012-0014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buck with the above teaching of Chengalvarayan in order to more accurately recognize the user’s speech.
As to claims 8, 18, Buck in view of Chengalvarayan discloses: comprising optimizing, based upon the focusing, the processing of the voice input by adjusting a metric for the processing of the voice input based upon the characteristic (Chengalvarayan: Fig. 4, para. 0012-0014).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck in view of Beck et al. (US 9331798 B2, “Beck”).
Buck differs from claim 22 in that it does not disclose: transmitting, from the information handling device, a signal output request to the device and wherein the receiving is responsive to the transmitting.
Beck teaches determining the location of a mobile device in which a transceiver transmits a first signal to the mobile device, and the mobile device transmits a signal transmission in response (claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buck with the above teaching of Beck in order to locate a mobile device which does not periodically send a transmission signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 2 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652